                Case 3:19-cr-00393-RS Document 14 Filed 05/27/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LLOYD FARNHAM (CABN 202231)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Lloyd.Farnham@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) Case No. 19-CR-00393 RS
                                                       )
14           Plaintiff,                                )
                                                       ) STIPULATION TO CONTINUE STATUS
15      v.                                             ) HEARING AND ORDER
                                                       )
16   MATTHEW HENDERSON,                                )
                                                       )
17           Defendant.                                )
                                                       )
18

19

20

21           The defendant Matthew Henderson was charged by an Information dated August 22, 2019, with
22 one count of violating 18 U.S.C. § 371, conspiracy. On October 11, 2019, the defendant entered a guilty

23 plea pursuant to a plea agreement that contemplates continued cooperation with the government. The

24 defendant in this matter is scheduled to appear before the Court for a Status Hearing on June 9, 2020.

25           The parties jointly request that this Status Hearing be continued about 90 days. The trial in the
26 related matter, United States v. Thomas Henderson, et al., Case No. 19-CR-376 RS, has not yet been set,

27 and those proceedings continue. The cooperation by the defendant Matthew Henderson continues, and

28 is expected to continue through the trial in the related matter. At this time the parties are not

     STIPULATION AND [PROPOSED] ORDER                 1
     19-CR-00393 RS
               Case 3:19-cr-00393-RS Document 14 Filed 05/27/20 Page 2 of 2




 1 recommending that the Court set a sentencing date for Matthew Henderson, and for this reason request

 2 that the status hearing be continued to September 8, 2020, or a date thereafter convenient for the Court.

 3 DATED: May 27, 2020                                          Respectfully submitted,

 4                                                              DAVID L. ANDERSON
                                                                United States Attorney
 5

 6                                                                     /s/
                                                                LLOYD FARNHAM
 7                                                              Assistant United States Attorney

 8                                                              VINSON & ELKINS LLP

 9
                                                                      /s/
10                                                              MATTHEW J. JACOBS
                                                                Counsel for MATTHEW HENDERSON
11

12

13                                                ORDER

14          Based on the parties’ joint request, and for good cause shown, the Court continues the Status

15 Hearing currently set for June 9, 2020, to September 8, 2020 at 2:30 p.m.

16          IT IS SO ORDERED.

17

18

19 DATED: 5/27/2020                                      ____________________________________
                                                         THE HONORABLE RICHARD SEEBORG
20                                                       United States District Judge

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER               2
     19-CR-00393 RS
